                 Case 3:19-cv-05823-BHS Document 45 Filed 02/27/20 Page 1 of 4



 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     RAYMOND WILLIAMS,                               CASE NO. C19-5823 BHS
 8
                             Plaintiff,              ORDER DENYING
 9          v.                                       DEFENDANT’S MOTION TO
                                                     STAY, DISMISS, OR STRIKE
10   GEICO GENERAL INSURANCE
     COMPANY and CCC INFORMATION
11   SERVICES INCORPORATED,

12                           Defendants.

13
            This matter comes before the Court on Defendant GEICO General Insurance
14
     Company’s (“Geico”) motion to stay pending appraisal or, alternatively; motion to
15
     dismiss and motion to strike. Dkt. 36. The Court has considered the pleadings filed in
16
     support of and in opposition to the motion and the remainder of the file and hereby denies
17
     the motion for the reasons stated herein.
18
                                 I.   PROCEDURAL HISTORY
19
            On September 3, 2019, Plaintiff Raymond Williams (“Williams”) filed a class
20
     action complaint against Geico and Defendant CCI Information Services Incorporated
21
     (“CCI”) asserting claims for breach of contract, breach of the implied covenant of good
22


     ORDER - 1
              Case 3:19-cv-05823-BHS Document 45 Filed 02/27/20 Page 2 of 4



 1   faith and fair dealing, violations of Washington’s Consumer Protection Act (“CPA”), and

 2   civil conspiracy, and requested declaratory and injunctive relief. Dkt. 1. In general,

 3   Williams alleges that Geico unfairly valued his allegedly totaled vehicle in violation of

 4   certain provisions of the Washington Administrative Code. Id.

 5          On October 28, 2019, Geico filed the instant motion requesting a stay pending a

 6   planned appraisal of Williams’s vehicle or, in the alternative, moving to dismiss and

 7   strike. Dkt. 36. On November 18, 2019, Williams responded. Dkt. 39. On November

 8   22, 2019, Geico replied. Dkt. 41.

 9                                       II. DISCUSSION

10   A.     Motion to Stay

11          A district court has the “power to stay proceedings” as part of its inherent power to

12   “control the disposition of the cases on its docket with economy of time and effort for

13   itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In

14   determining whether to stay an action, courts must weigh competing interests that will be

15   affected by the granting or refusal to grant a stay. CMAX, Inc. v. Hall, 300 F.2d 265, 268

16   (9th Cir. 1962). “The proponent of a stay bears the burden of establishing its need.”

17   Clinton v. Jones, 520 U.S. 681, 708 (1997) (citing Landis, 299 U.S. at 255).

18          In this case, Geico has failed to establish that a stay is warranted. Geico fails to

19   establish any need for an indeterminate stay or any prejudice in litigating this matter

20   while the parties participate in the appraisal process. Therefore, the Court denies Geico’s

21   motion on this issue.

22


     ORDER - 2
              Case 3:19-cv-05823-BHS Document 45 Filed 02/27/20 Page 3 of 4



 1   B.     Motion to Dismiss

 2          Motions to dismiss brought under Rule 12(b)(6) of the Federal Rules of Civil

 3   Procedure may be based on either the lack of a cognizable legal theory or the absence of

 4   sufficient facts alleged under such a theory. Balistreri v. Pacifica Police Department,

 5   901 F.2d 696, 699 (9th Cir. 1990). Material allegations are taken as admitted and the

 6   complaint is construed in the plaintiff’s favor. Keniston v. Roberts, 717 F.2d 1295, 1301

 7   (9th Cir. 1983). To survive a motion to dismiss, the complaint does not require detailed

 8   factual allegations but must provide the grounds for entitlement to relief and not merely a

 9   “formulaic recitation” of the elements of a cause of action. Bell Atlantic Corp. v.

10   Twombly, 550 U.S. 544, 555 (2007). Plaintiffs must allege “enough facts to state a claim

11   to relief that is plausible on its face.” Id. at 1974.

12          In this case, Geico moves to dismiss Williams’s claims for failure to state a claim.

13   The Court, however, has rejected Geico’s arguments in related cases on almost identical

14   issues and claims. See Lundquist v. First Nat’l Ins. Co. of Am., 18-5301-RJB, 2018 WL

15   3344791 (W.D. Wash. July 9, 2018) (breach of contract, breach of the duty of good faith

16   and fair dealing, violation of the CPA, and requests for declaratory and injunctive relief);

17   Olberg v. Allstate Ins. Co., C18-0573-JCC, 2019 WL 2994665 (W.D. Wash. July 9,

18   2019) (civil conspiracy). Geico fails to establish any cognizable difference between

19   Williams’s claims and the claims in those cases. Therefore, the Court denies Geico’s

20   motion to dismiss for failure to state a claim.

21

22


     ORDER - 3
              Case 3:19-cv-05823-BHS Document 45 Filed 02/27/20 Page 4 of 4



 1   C.     Motion to Strike

 2          Rule 12(f) of the Federal Rules of Civil Procedure states that a district court “may

 3   strike from a pleading an insufficient defense or any redundant, immaterial, impertinent,

 4   or scandalous matter.” “The function of a 12(f) motion to strike is to avoid the

 5   expenditure of time and money that must arise from litigating spurious issues by

 6   dispensing with those issues prior to trial . . . .” Whittlestone, Inc. v. Handi-Craft Co.,

 7   618 F.3d 970, 973 (9th Cir. 2010) (citation and quotation omitted). Rule 12(f) motions

 8   are generally “disfavored” because they are “often used as delaying tactics, and because

 9   of the limited importance of pleadings in federal practice.” Schwarzer, et al., Federal

10   Civil Procedure § 9:375 (citing Colaprico v. Sun Microsystems, Inc., 758 F. Supp. 1335,

11   1339 (N.D. Cal. 1991)).

12          In this case, Geico requests that the Court strike all allegations in the complaint

13   that refer to gray-market vehicles. Dkt. 36 at 5–6. Geico has failed to establish that its or

14   CCI’s alleged use of a gray-market vehicle in evaluating claims is so immaterial that the

15   references should be stricken. Therefore, the Court denies Geico’s motion to strike.

16                                          III. ORDER

17          Therefore, it is hereby ORDERED that Geico’s motion to stay pending appraisal

18   or, alternatively; motion to dismiss and motion to strike, Dkt. 36, is DENIED.

19          Dated this 27th day of February, 2020.

20

21

22
                                                ABENJAMIN H. SETTLE
                                                 United States District Judge


     ORDER - 4
